DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2.	With respect to Claim Rejections 35 USC § 102/103, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 29 of the pending application 16/896693 filed on 05/02/2022 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of the issued patent US 9,794,348 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the issued patent. Please see the below table for claim similarities for the independent claim. The pending application and the issued patent refer to the same method for controlling an appropriate application at the general purpose processing platform. Claim 32 of the issued patent does not teach the following limitation as recited in Claim 29 of the pending application. More specifically,
“wherein the authenticating comprises requiring that the person is provided a level of authorization, and 
wherein the level of authorization limits the person's ability to access and control   one or more applications of the general purpose processing platform in whole or in part;” 
and 
“determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command,” 
However, Himmelstein teaches
“wherein the authenticating comprises requiring that the person is provided a level of authorization (Himmelstein [0008] Upon receiving a voice command, the security device or system authenticates the voice command by matching it with a voiceprint template that is previously stored. If there is a match, the device or system performs the function that was requested), and 
wherein the level of authorization limits the person's ability to access and control   one or more applications of the general purpose processing platform in whole or in part (Himmelstein [0008] For example, an authorized user may direct an automobile security system to perform various functions such as “unlock and open driver door” or “unlock and open all doors.” If both the transponder signal and voice command are approved, the system will perform the function accordingly, [0050] In an alternative embodiment of the present invention, the system may act as a smart virtual assistant (hereinafter referred to as "VA") to each user in control of a transponder. It is well known in the art that companies are developing artificial intelligence. For example, Artificial Intelligence Enterprises N.V. (Ai) is one company that has a commercially- oriented research effort to achieve true artificial intelligence through the development of conversational skills in computers. They are using cutting-edge mathematical and cognitive theories and techniques, Ai's technology will be able to conduct a conversation that is not discernable from a conversation with a human being. It is in the process of developing technology that can perform numerous functions such as allowing a VA to book airline tickets for user's upcoming vacation. One can be able to ask the VA to find and book the best fare. One can ask the VA to browse the Web for a specific present at a specific price range. The VA can track the package ensuring that it arrives on time or order another item should it be delayed);” 
and 
“determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command (Himmelstein [0036] All received voice commands are analyzed to determine whether they correspond to one of the voiceprint templates stored in memory. If there is not match, the system 20 will prompt the user to re-input the voice command by re-speaking the command. Once a predetermined number of attempts has been permitted, the system 20 will enter a “safe mode” and will refuse to accept any more voice commands for a predetermined period of time, which may be set by an authorized user upon initial system setup),” 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for controlling an appropriate application at the general purpose processing platform as recited in the issued patent US 9,794,348 B2, using teaching of authenticating and receiving a voice command at a point in time to perform the function accordingly (Himmelstein [0008] Upon receiving a voice command, the security device or system authenticates the voice command by matching it with a voiceprint template that is previously stored. If there is a match, the device or system performs the function that was requested. For example, an authorized user may direct an automobile security system to perform various functions such as “unlock and open driver door” or “unlock and open all doors.” If both the transponder signal and voice command are approved, the system will perform the function accordingly.)
Pending Application 16/896693
Issued Patent US 9,794,348 B2
29. (New) A method of allowing a person to execute at least one process at a general purpose processing platform with an application, the method comprising: 
 	authenticating a person attempting to access or control a general purpose processing platform thereby identifying the person as an authenticated person, 
wherein the authenticating comprises requiring that the person is provided a level of authorization, and 
wherein the level of authorization limits the person's ability to access and control   one or more applications of the general purpose processing platform in whole or in part;
receiving voice information, data information, or combinations thereof from the authenticated person at an audio command interface at the general purpose processing platform,	
wherein the audio command interface comprises a contiguous system; 
decoding the voice information or data information into a decoded command, 
wherein for the voice information the decoding comprises determining one or more equivalent words for one or more spoken words included in the voice information, determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and determining whether at least one of the one or more equivalent words corresponds to a command, and 
wherein for the data information the decoding comprises determining whether the data information includes keypad or keyboard entry data representing a command, and determining whether control data included in the data information identifies the data information, or a portion thereof, as a command; 
 	deciding an appropriate application to execute at least one process in response to the decoded command, 
wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, and 
wherein the deciding is limited by the audio command interface based upon the level of authorization provided to the authenticated person; and 
allowing the person identified as an authenticated person to execute the at least one process at the general purpose processing platform with the appropriate application in response to the decoded command, 
 	wherein the executing is initiated by the audio command interface.  
4. A method of remotely accessing and controlling a computer from a mobile device, comprising: 
 	receiving audio data from the mobile device, at the computer, at an audio command interface; 
 	the audio command interface decodes the audio data into a command; the audio command interface selects, from two or more applications, one application the audio command interface decides is the appropriate application to execute at least one process in response to the command, wherein in deciding which application to select the audio command interface uses data received at the mobile device from at least two sources; 
 	executing with the selected application the at least one process in response to the command; 
 	generating output data in response to the selected application executing the at least one process; and 
 	transmitting the output data to the mobile device. 



 
5.	Claim 29 of the pending application 16/896693 filed on 05/02/2022 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 36 of the co-pending application 16/655047 filed on 05/02/2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same method of allowing a person to execute at least one process at a general purpose processing platform. Both the applications, the method requires that the person is provided a level of authorization, determines whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and evaluates  the decoded command in relation to data from two or more sources. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of allowing a person to execute at least one process at a general purpose processing platform as claimed in 16/655047 to allow a person to execute at least one process at a general purpose processing platform as claimed in 16/896693.

Pending Application 16/896693
Co-pending Application 16/655047
29. (New) A method of allowing a person to execute at least one process at a general purpose processing platform with an application, the method comprising: 
 	authenticating a person attempting to access or control a general purpose processing platform thereby identifying the person as an authenticated person, 
wherein the authenticating comprises requiring that the person is provided a level of authorization, and 
wherein the level of authorization limits the person's ability to access and control   one or more applications of the general purpose processing platform in whole or in part;
receiving voice information, data information, or combinations thereof from the authenticated person at an audio command interface at the general purpose processing platform,	
wherein the audio command interface comprises a contiguous system; 
decoding the voice information or data information into a decoded command, 
wherein for the voice information the decoding comprises determining one or more equivalent words for one or more spoken words included in the voice information, determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and determining whether at least one of the one or more equivalent words corresponds to a command, and 
wherein for the data information the decoding comprises determining whether the data information includes keypad or keyboard entry data representing a command, and determining whether control data included in the data information identifies the data information, or a portion thereof, as a command; 
 	deciding an appropriate application to execute at least one process in response to the decoded command, 
wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, and 
wherein the deciding is limited by the audio command interface based upon the level of authorization provided to the authenticated person; and 
allowing the person identified as an authenticated person to execute the at least one process at the general purpose processing platform with the appropriate application in response to the decoded command, 
 	wherein the executing is initiated by the audio command interface.  
36. (New) A method of outputting audio output data from a general purpose processing platform to a mobile device for hearing by a person accessing the mobile device, wherein the outputting is in response to voice information, data information, or combinations thereof originating from the person, the method comprising: 
 	establishing a session between a mobile device and a general purpose processing platform, 
wherein the mobile device is any device capable of mobility, 
wherein the general  purpose processing platform comprises one or more discrete components, 
wherein the mobile device is coupled to the general purpose processing platform by a network communications medium, and 
wherein the network communications medium comprises a wired network communications medium, a wireless communications medium, or combinations thereof;
 	receiving voice information, data information, or combinations thereof from the mobile device at an audio command interface at the general purpose processing platform, 
wherein the voice information, the data information, of the combinations thereof  originate from a person accessing the mobile device, and wherein the audio command interface comprises a contiguous system implemented at the general purpose processing platform in hardware, software, or a combination of hardware and software, wherein the software executes on one or more processors; 
 	decoding the voice information or data information into a decoded command at the audio command interface, 
wherein for the voice information the decoding comprises the audio command  interface determining one or more equivalent words for one or more spoken words included in the voice information, determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and determining whether at least one of the one or more equivalent words corresponds to a command, and 
wherein for the data information the decoding comprises the audio command interface determining whether the data information includes keypad or keyboard entry data representing a command, and determining whether control data included in the data information identifies the data information, or a portion thereof, as a command; 
 	deciding an appropriate application to execute at least one process in response to the decoded command, 
wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, and 
wherein the deciding is limited by the audio command interface based upon a level of authorization of the person to access and control one or more applications of the general purpose processing platform in whole or in part; 
 	executing the at least one process at the general purpose processing platform with the appropriate application in response to the decoded command, 
wherein the executing is initiated by the audio command interface, and 
 		wherein the executing results in generating audio output data; 
 	transmitting the audio output data from the general purpose processing platform to the mobile device via the network communications medium, 
wherein the transmitting results from the executing; and 
outputting the audio output data at the mobile device for hearing by the person accessing the mobile device. 



6.	Claims 29, 31-34, 36 of the pending application 16/896693 filed on 05/02/2022 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 24-26, 22, 23 of the co-pending application 16/710539 filed on 04/25/2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same method of allowing a person to execute at least one process at a general purpose processing platform. Both the applications, the method requires that the person is provided a level of authorization, determines whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and evaluates  the decoded command in relation to data from two or more sources. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of allowing a person to execute at least one process at a general purpose processing platform as claimed in 16/710539 to allow a person to execute at least one process at a general purpose processing platform as claimed in 16/896693.

Pending Application 16/896693
Co-pending Application 16/710539
29. (New) A method of allowing a person to execute at least one process at a general purpose processing platform with an application, the method comprising: 
 	authenticating a person attempting to access or control a general purpose processing platform thereby identifying the person as an authenticated person, 
wherein the authenticating comprises requiring that the person is provided a level of authorization, and 
wherein the level of authorization limits the person's ability to access and control   one or more applications of the general purpose processing platform in whole or in part;
receiving voice information, data information, or combinations thereof from the authenticated person at an audio command interface at the general purpose processing platform,	
wherein the audio command interface comprises a contiguous system; 
decoding the voice information or data information into a decoded command, 
wherein for the voice information the decoding comprises determining one or more equivalent words for one or more spoken words included in the voice information, determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and determining whether at least one of the one or more equivalent words corresponds to a command, and 
wherein for the data information the decoding comprises determining whether the data information includes keypad or keyboard entry data representing a command, and determining whether control data included in the data information identifies the data information, or a portion thereof, as a command; 
 	deciding an appropriate application to execute at least one process in response to the decoded command, 
wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, and 
wherein the deciding is limited by the audio command interface based upon the level of authorization provided to the authenticated person; and 
allowing the person identified as an authenticated person to execute the at least one process at the general purpose processing platform with the appropriate application in response to the decoded command, 
 	wherein the executing is initiated by the audio command interface.  
21. (New) A method of generating audio output with an application, the method comprising:
 receiving voice information, data information, or combinations thereof at an audio command interface at a general purpose processing platform, wherein the audio command interface comprises a contiguous system; 
decoding the voice information or data information into a decoded command, 
wherein for the voice information the decoding comprises determining one or more equivalent words for one or more spoken words included in the voice information, determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and determining whether at least one of the one or more equivalent words corresponds to a command, and wherein for the data information the decoding comprises determining whether the data information includes keypad or keyboard entry data representing a command, and determining whether control data included in the data information identifies the data information, or a portion thereof, as a command;
deciding an appropriate application to execute at least one process in response to the decoded command, wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources; and 
executing the at least one process at the general purpose processing platform with the appropriate application in response to the decoded command, wherein the executing is initiated by the audio command interface and results in generating audio output.  
31. (New) The method of claim 29, wherein the audio command interface is implemented in hardware, software, or a combination of hardware and software.  
24. (New) The method of claim 21, wherein the audio command interface is implemented in hardware, software, or a combination of hardware and software.  
32. (New) The method of claim 31, wherein the hardware comprises one or more discrete components. 
25. (New) The method of claim 24, wherein the hardware comprises one or more discrete components.  
33. (New) The method of claim 31, wherein the software executes on one or more processors.  
26. (New) The method of claim 24, wherein the software executes on one or more processors.  
34. (New) The method of claim 29, wherein the receiving comprises receiving the voice information, the data information, or the combinations thereof via a communications medium coupled to the general purpose processing platform.  
22. (New) The method of claim 21, wherein the receiving comprises receiving the voice information, the data information, or the combinations thereof via a communications medium coupled to the general purpose processing platform.  
36. (New) The method of claim 35, wherein the communications medium comprises a network communications medium.
23. (New) the method of claim 22, wherein the communications medium comprises a network communications medium.  


7.	Claims 29, 31-34 of the pending application 16/896693 filed on 05/02/2022 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 25-27, 23 of the co-pending application 16/710692 filed on 04/25/2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same method of allowing a person to execute at least one process at a general purpose processing platform. Both the applications, the method requires that the person is provided a level of authorization, determines whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and evaluates  the decoded command in relation to data from two or more sources. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of allowing a person to execute at least one process at a general purpose processing platform as claimed in 16/710692 to allow a person to execute at least one process at a general purpose processing platform as claimed in 16/896693.
 
Pending Application 16/896693
Co-pending Application 16/710692
29. (New) A method of allowing a person to execute at least one process at a general purpose processing platform with an application, the method comprising: 
 	authenticating a person attempting to access or control a general purpose processing platform thereby identifying the person as an authenticated person, 
wherein the authenticating comprises requiring that the person is provided a level of authorization, and 
wherein the level of authorization limits the person's ability to access and control   one or more applications of the general purpose processing platform in whole or in part;
receiving voice information, data information, or combinations thereof from the authenticated person at an audio command interface at the general purpose processing platform,	
wherein the audio command interface comprises a contiguous system; 
decoding the voice information or data information into a decoded command, 
wherein for the voice information the decoding comprises determining one or more equivalent words for one or more spoken words included in the voice information, determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and determining whether at least one of the one or more equivalent words corresponds to a command, and 
wherein for the data information the decoding comprises determining whether the data information includes keypad or keyboard entry data representing a command, and determining whether control data included in the data information identifies the data information, or a portion thereof, as a command; 
 	deciding an appropriate application to execute at least one process in response to the decoded command, 
wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, and 
wherein the deciding is limited by the audio command interface based upon the level of authorization provided to the authenticated person; and 
allowing the person identified as an authenticated person to execute the at least one process at the general purpose processing platform with the appropriate application in response to the decoded command, 
 	wherein the executing is initiated by the audio command interface.  
22. (New) A method of generating video output with an application, the method comprising:
 	 receiving voice information, data information, or combinations thereof at an audio command interface at a general purpose processing platform, wherein the audio command interface comprises a contiguous system; 
decoding the voice information or data information into a decoded command, 
wherein for the voice information the decoding comprises determining one or more equivalent words for one or more spoken words included in the voice information,
 	determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and determining whether at least one of the one or more equivalent words corresponds to a command, and wherein for the data information the decoding comprises determining whether the data information includes keypad or keyboard entry data representing a command, and determining whether control data included in the data information identifies the data information, or a portion thereof, as a command; 
deciding an appropriate application to execute at least one process in response to the decoded command, wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources; and 
 executing the at least one process at the general purpose processing platform with the appropriate application in response to the decoded command, wherein the executing is initiated by the audio command interface and results in generating video output.  

31. (New) The method of claim 29, wherein the audio command interface is implemented in hardware, software, or a combination of hardware and software.  
25. (New) The method of claim 22, wherein the audio command interface is implemented in hardware, software, or a combination of hardware and software.  
32. (New) The method of claim 31, wherein the hardware comprises one or more discrete components.  
26. (New) The method of claim 25, wherein the hardware comprises one or more discrete components.  
33. (New) The method of claim 31, wherein the software executes on one or more processors.  
27. (New) The method of claim 25, wherein the software executes on one or more processors.  
34. (New) The method of claim 29, wherein the receiving comprises receiving the voice information, the data information, or the combinations thereof via a communications medium coupled to the general purpose processing platform.  
23. (New) The method of claim 22, wherein the receiving comprises receiving the voice information, the data information, or the combinations thereof via a communications medium coupled to the general purpose processing platform.  



8.	Claims 29-36 of the pending application 16/896693 filed on 05/02/2022 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38-45 of the co-pending application 16/710539 filed on 05/02/2022. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the pending application are similar in scope in comparison to the co-pending application. Please see the below table for claim similarities for the independent claim. The pending application and the co-pending application refer to the same method of allowing a person to execute at least one process at a general purpose processing platform. Both the applications, the method requires that the person is provided a level of authorization, determines whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and evaluates  the decoded command in relation to data from two or more sources. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of allowing a person to execute at least one process at a general purpose processing platform as claimed in 16/896743 to allow a person to execute at least one process at a general purpose processing platform as claimed in 16/896693.

Pending Application 16/896693
Co-pending Application 16/896743
29. (New) A method of allowing a person to execute at least one process at a general purpose processing platform with an application, the method comprising: 
 	authenticating a person attempting to access or control a general purpose processing platform thereby identifying the person as an authenticated person, 
wherein the authenticating comprises requiring that the person is provided a level of authorization, and 
wherein the level of authorization limits the person's ability to access and control   one or more applications of the general purpose processing platform in whole or in part;

receiving voice information, data information, or combinations thereof from the authenticated person at an audio command interface at the general purpose processing platform,	
wherein the audio command interface comprises a contiguous system; 
decoding the voice information or data information into a decoded command, 
wherein for the voice information the decoding comprises determining one or more equivalent words for one or more spoken words included in the voice information, determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and determining whether at least one of the one or more equivalent words corresponds to a command, and 
wherein for the data information the decoding comprises determining whether the data information includes keypad or keyboard entry data representing a command, and determining whether control data included in the data information identifies the data information, or a portion thereof, as a command; 
 	deciding an appropriate application to execute at least one process in response to the decoded command, 
wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, and 
wherein the deciding is limited by the audio command interface based upon the level of authorization provided to the authenticated person; and 
allowing the person identified as an authenticated person to execute the at least one process at the general purpose processing platform with the appropriate application in response to the decoded command, 
 	



wherein the executing is initiated by the audio command interface.  
38. (New) A method of allowing a person to execute at least one process at a general purpose processing platform with an operating system function, the method comprising: 
 	authenticating a person attempting to access or control a general purpose processing platform thereby identifying the person as an authenticated person, 
wherein the authenticating comprises requiring that the person is provided a level of authorization, and 
wherein the level of authorization limits the person's ability to access and control one or more operating system functions of the general purpose processing platform in whole or in part; 
 	receiving voice information, data information, or combinations thereof from the authenticated person at an audio command interface at the general purpose processing platform,
wherein the audio command interface comprises a contiguous system; 
 	decoding the voice information or data information into a decoded command, 
wherein for the voice information the decoding comprises determining one or more equivalent words for one or more spoken words included in the voice information, determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and determining whether at least one of the one or more equivalent words corresponds to a command, and 
wherein for the data information the decoding comprises determining whether the data information includes keypad or keyboard entry data representing a command, and determining whether control data included in the data information identifies the data information, or a portion thereof, as a command; 
deciding an appropriate operating system function to execute at least one process in response to the decoded command, wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, and 


wherein the deciding is limited by the audio command interface based upon the level of authorization provided to the authenticated person; and
 



 allowing the person identified as an authenticated person to execute the at least one process at the general purpose processing platform with the appropriate operating system function in response to the decoded command, 
 


wherein the executing is initiated by the audio command interface.  

30. (New) The method of claim 29, wherein the general purpose processing platform comprises one or more discrete components.  
39. (New) The method of claim 29, wherein the general purpose processing platform comprises one or more discrete components.  
31. (New) The method of claim 29, wherein the audio command interface is implemented in hardware, software, or a combination of hardware and software.  
40. (New) The method of claim 29, wherein the audio command interface is implemented in hardware, software, or a combination of hardware and software. 
32. (New) The method of claim 31, wherein the hardware comprises one or more discrete components.  
41. (New) The method of claim 31, wherein the hardware comprises one or more discrete components.  
33. (New) The method of claim 31, wherein the software executes on one or more processors.  
42. (New) The method of claim 31, wherein the software executes on one or more processors.  
34. (New) The method of claim 29, wherein the receiving comprises receiving the voice information, the data information, or the combinations thereof via a communications medium coupled to the general purpose processing platform.  
43. (New) The method of claim 29, wherein the receiving comprises receiving the voice information, the data information, or the combinations thereof via a communications medium coupled to the general purpose processing platform.  
35. (New) The method of claim 34, wherein the voice information, the data information, or the combinations thereof are received from a mobile device coupled to the general purpose processing platform by the communications medium, wherein the mobile device is any hardware device capable of mobility.  
44. (New) The method of claim 34, wherein the voice information, the data information, or the combinations thereof are received from a mobile device coupled to the general purpose processing platform by the communications medium, wherein the mobile device is any hardware device capable of mobility.  
36. (New) The method of claim 35, wherein the communications medium comprises a network communications medium.
45. (New) The method of claim 35, wherein the communications medium comprises a network communications medium.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 29-36 are rejected under 35 U.S.C.103 as being unpatentable over 
Himmelstein (US 2005/0275505 A1) in view of Coffman et al. (US 2005/0049874 A1.)
	
	With respect to Claim 29, Himmelstein  disclose 
 	A method of allowing a person to execute at least one process at a general purpose processing platform with an application, the method comprising: 
 	authenticating a person attempting to access or control a general purpose processing platform thereby identifying the person as an authenticated person (Himmelstein [0008] Upon receiving a voice command, the security device or system authenticates the voice command by matching it with a voiceprint template that is previously stored. If there is a match, the device or system performs the function that was requested. For example, an authorized user may direct an automobile security system to perform various functions such as “unlock and open driver door” or “unlock and open all doors.” If both the transponder signal and voice command are approved, the system will perform the function accordingly), 
wherein the authenticating comprises requiring that the person is provided a level of authorization (Himmelstein [0008] Upon receiving a voice command, the security device or system authenticates the voice command by matching it with a voiceprint template that is previously stored. If there is a match, the device or system performs the function that was requested), and 
wherein the level of authorization limits the person's ability to access and control   one or more applications of the general purpose processing platform in whole or in part (Himmelstein [0008] For example, an authorized user may direct an automobile security system to perform various functions such as “unlock and open driver door” or “unlock and open all doors.” If both the transponder signal and voice command are approved, the system will perform the function accordingly, [0050] In an alternative embodiment of the present invention, the system may act as a smart virtual assistant (hereinafter referred to as "VA") to each user in control of a transponder. It is well known in the art that companies are developing artificial intelligence. For example, Artificial Intelligence Enterprises N.V. (Ai) is one company that has a commercially- oriented research effort to achieve true artificial intelligence through the development of conversational skills in computers. They are using cutting-edge mathematical and cognitive theories and techniques, Ai's technology will be able to conduct a conversation that is not discernable from a conversation with a human being. It is in the process of developing technology that can perform numerous functions such as allowing a VA to book airline tickets for user's upcoming vacation. One can be able to ask the VA to find and book the best fare. One can ask the VA to browse the Web for a specific present at a specific price range. The VA can track the package ensuring that it arrives on time or order another item should it be delayed);
receiving voice information (Himmelstein [0020] Voice command are recognized by either an external or internal microphone 50, 52 and are input signal 55 to the microphone input circuit 45), data information, or combinations thereof from the authenticated person at an audio command interface at the general purpose processing platform (Himmelstein  [0016] The system 20 includes a portable radio transponder 22, an electronic receiver 24, a microcomputer 30 including an accessible memory circuit 32, a voice-recognition and synthesis unit 44, a microphone input circuit 45, external and internal microphones 50, 52, a speaker output circuit 42 and external and internal speakers 46, 48. Examiner notes that Claim 1 recites alternative limitations. Himmelstein  teach “receiving voice information from the authenticated person at an audio command interface at the general purpose processing platform”),	
wherein the audio command interface comprises a contiguous system (Himmelstein  [0016] The system 20 includes a portable radio transponder 22, an electronic receiver 24, a microcomputer 30 including an accessible memory circuit 32, a voice-recognition and synthesis unit 44, a microphone input circuit 45, external and internal microphones 50, 52, a speaker output circuit 42 and external and internal speakers 46, 48); 
decoding the voice information or data information into a decoded command (Himmelstein Fig. 1 element 44 Voice recognition and Synthesis unit, [0036] All received voice commands are analyzed to determine whether they correspond to one of the voiceprint templates stored in memory), 
wherein for the voice information the decoding comprises determining one or more equivalent words for one or more spoken words included in the voice information, determining whether the voice information is in a proper sequence to be received as a command and has occurred at a point in time to be interpreted as a command, and determining whether at least one of the one or more equivalent words corresponds to a command (Himmelstein [0036] All received voice commands are analyzed to determine whether they correspond to one of the voiceprint templates stored in memory. If there is not match, the system 20 will prompt the user to re-input the voice command by re-speaking the command. Once a predetermined number of attempts has been permitted, the system 20 will enter a “safe mode” and will refuse to accept any more voice commands for a predetermined period of time, which may be set by an authorized user upon initial system setup), and 
wherein for the data information the decoding comprises determining whether the data information includes keypad or keyboard entry data representing a command, and determining whether control data included in the data information identifies the data information, or a portion thereof, as a command (Examiner notes that the data information is one of the alternative limitations); 
 	deciding an appropriate application to execute at least one process in response to the decoded command (Himmelstein [0037] the microcomputer 30 implements the actions associated with the particular voiceprint template via an input/out (I/O) interface 57. The I/O 57 interfaces with many of the vehicle’s electrical and electronmechanical systems to implement the associated actions, [0038] Voice commands can be used in this manner to control the functions of the vehicle. The functions include turning the ignition switch on/off, locking/unlocking doors, opening/closing (i.e. power) doors and windows, controlling turn signals, hazard lights, head lights, parking lights, interior lights, horn, radio (on, off, scan, set and other specific setting)...The system also permits voice activation or deactivation of the alarm system), 
wherein the deciding is limited by the audio command interface based upon the level of authorization provided to the authenticated person (Himmelstein [0026] The security level column, shown as column 2 permit the system 20 to accept varying thresholds for voiceprint template identification. This enables certain voice commands to have a higher level of security than other commands...A user with a higher hierarchy can modify, override or disable any commands executed by a user with a lower hierarchy); and 
allowing the person identified as an authenticated person to execute the at least one process at the general purpose processing platform with the appropriate application in response to the decoded command (Himmelstein [0008] If there is a match, the device or system performs the function that was request), 
 	wherein the executing is initiated by the audio command interface (Himmelstein  [0021] The microcomputer 30 has an associated memory (not shown) which includes a plurality of "templates" for each potential spoken command as spoken by the user. Each spoken command will have at least one action for the system to initiate. For example, the template for the command "unlock driver's door" includes an entry in memory which comprises a recording of the user's voice speaking the command "unlock driver's door", which was digitized, processed and stored in memory. As those skilled in the art should realize, there are many different signal processing techniques which may be utilized to process and store a voice signal. These voice recognition and processing techniques are being increasingly used for word processing (such as Dragon Naturally Speaking and Via Voice typing software), VCR programming and in many other types of consumer applications. It is intended that the present invention be utilized in conjunction with any current or future type of voice recognition. Accordingly, a voiceprint template in digital format for the words "unlock driver's door" as spoken by the user is stored in memory.)
Himmelstein fail to explicitly teach 
wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, and 
 	However, Coffman et al. teach 
wherein the deciding is performed by the audio command interface based upon the audio command interface evaluating the decoded command in relation to data from two or more sources, and (Coffman et al. [0045] The user input may be text-based (e.g. spoken or handwritten) or nontext-based (e.g. mouse click or gestures). If it is determined that the user input is text-based (step 504), the input is converted into text form (step 506). This step may be performed using a recognition engine as known in the prior art. The text input is then converted into a formal command (step 508). This step may be performed using an NLU engine as known in the prior art. A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context.) 
Himmelstein and Coffman et al. are analogous art because they are from a similar field of endeavor in the Speech recognition techniques. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of allowing an authenticated person to execute at least one process at a general purpose processing platform as taught by Himmelstein, using teaching of the given command history, access method information, and application context as taught by Coffman et al. for the benefit of ranking the commands (Coffman et al. [0045] The user input may be text-based (e.g. spoken or handwritten) or nontext-based (e.g. mouse click or gestures). If it is determined that the user input is text-based (step 504), the input is converted into text form (step 506). This step may be performed using a recognition engine as known in the prior art. The text input is then converted into a formal command (step 508). This step may be performed using an NLU engine as known in the prior art. A weight value is then calculated for the formal command (step 510). A command booster computes the weights of the next set of user commands in order to rank the formal commands based on their corresponding conditional probability. This computation is based on the given command history, access method information, and application context.) 

With respect to Claim 30, Himmelstein in view of Coffman et al. teach 
 	wherein the general purpose processing platform comprises one or more discrete components (Himmelstein [0016] The system 20 includes a portable radio transponder 22, an electronic receiver 24, a microcomputer 30 including an accessible memory circuit 32, a voice-recognition and synthesis unit 44, a microphone input circuit 45, external and internal microphones 50, 52, a speaker output circuit 42 and external and internal speakers 46, 48.)

With respect to Claim 31, Himmelstein in view of Coffman et al. teach 
 	wherein the audio command interface is implemented in hardware, software, or a combination of hardware and software (Himmelstein Fig. 1 element 45 Microphone Input Circuit.) 

With respect to Claim 32, Himmelstein in view of Coffman et al. teach 
 	wherein the hardware comprises one or more discrete components (Himmelstein  Abstract a microprocessor for determining whether the identification code is valid and for analyzing the audible signal to determine whether it matches the voiceprint stored in memory. The microprocessor executes the command instruction to control the function of the device if a match has been found.)

With respect to Claim 33, Himmelstein in view of Coffman et al. teach 
 	wherein the software executes on one or more processors (Himmelstein Abstract a microprocessor for determining whether the identification code is valid and for analyzing the audible signal to determine whether it matches the voiceprint stored in memory. The microprocessor executes the command instruction to control the function of the device if a match has been found.)

With respect to Claim 34, Himmelstein in view of Coffman et al. teach 
 	wherein the receiving comprises receiving the voice information, the data information, or the combinations thereof via a communications medium coupled to the general purpose processing platform (Fig. 1 element 50 External Microphone, [0016] The system 20 includes a portable radio transponder 22, Claim 3 The control system of claim 1, wherein said microphone is located on said transponder), the data information, or the combinations thereof are received from a mobile device coupled to the general purpose processing platform by the communications medium, wherein the mobile device is any hardware device capable of mobility (Himmelstein  [0016] The system 20 includes a portable radio transponder 22, Claim 3 The control system of claim 1, wherein said microphone is located on said transponder, [0039] The transponder 22 and receiver 24 are also capable of using various platforms including, but not limited to, Bluetooth technology. A security system equipped with a Bluetooth radio establishes instant connection to another Bluetooth radio as soon as it comes into range. Since the Bluetooth technology supports both point-to-point and point-to-multipoint connections, several piconets can be established and linked together ad hoc. Bluetooth topology is best described as a multiple piconet structure. Using a technology such as Bluetooth allows transponders 22 and receivers 24 to communicate through other transponders 22 and receivers 24 (i.e. repeaters).)

With respect to Claim 35, Himmelstein in view of Coffman et al. teach 
 	wherein the voice information (Himmelstein [0016] The system 20 includes a portable radio transponder 22, Claim 3 The control system of claim 1, wherein said microphone is located on said transponder), the data information, or the combinations thereof are received from a mobile device coupled to the general purpose processing platform by the communications medium, wherein the mobile device is any hardware device capable of mobility (Himmelstein  [0016] The system 20 includes a portable radio transponder 22, Claim 3 The control system of claim 1, wherein said microphone is located on said transponder, [0039] The transponder 22 and receiver 24 are also capable of using various platforms including, but not limited to, Bluetooth technology. A security system equipped with a Bluetooth radio establishes instant connection to another Bluetooth radio as soon as it comes into range. Since the Bluetooth technology supports both point-to-point and point-to-multipoint connections, several piconets can be established and linked together ad hoc. Bluetooth topology is best described as a multiple piconet structure. Using a technology such as Bluetooth allows transponders 22 and receivers 24 to communicate through other transponders 22 and receivers 24 (i.e. repeaters).)

With respect to Claim 36, Himmelstein  in view of Coffman et al. teach 
 	wherein the communications medium comprises a network communications medium (Himmelstein [0039] The transponder 22 and receiver 24 are also capable of using various platforms including, but not limited to, Bluetooth technology. A security system equipped with a Bluetooth radio establishes instant connection to another Bluetooth radio as soon as it comes into range. Since the Bluetooth technology supports both point-to-point and point-to-multipoint connections, several piconets can be established and linked together ad hoc. Bluetooth topology is best described as a multiple piconet structure. Using a technology such as Bluetooth allows transponders 22 and receivers 24 to communicate through other transponders 22 and receivers 24 (i.e. repeaters).)

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892.
a.	Milstein et al. (US 2007/0225984 A1.) In this reference, Milstein et al. disclose a method for controlling the operation of an operating system and/or one or more applications. 
b.	Falcon et al. (US 2007/0143115 A1.) In this reference, Falcon et al. disclose a system and method for managing interaction from multiple speech-enabled applications. 
c. 	Junkawitsch et al. (US 2005/0027527 A1.) In this reference, Junkawitsch et al. disclose a method and a system for controlling telephone applications. 

12.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655